DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one or more warm hydrogen stream(s)" in line 7, renders the claim indefinite. It is unclear how it relates to the previously sited limitation “a warm hydrogen stream” in line 5, which creates confusion if the one or more warm hydrogen stream(s) is referring to the warm hydrogen stream or totally different stream(s).
Claim 1 recites the limitation "the same ammonia synthesis gas compressor” in lines 13-14 lacks an antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2010/0272634) in view of Ahmed et al. (US 2012/0148472).
In regard to claim 1, Schwartz teaches a method of liquefying hydrogen, comprising: 
dividing a first hydrogen stream (10/18/26) into a first portion (34) and a second portion (36) (See fig. 1, 3),
dividing the second portion (36) into at least a first fraction (68) and a second fraction (66) (See fig. 1, 3),
introducing the first fraction (68) into a refrigeration cycle of a hydrogen liquefaction unit (heat exchanger 52), thereby liquefying the first portion (34/44—stream 44 liquefied in HX 52 using the first fraction 68 and produce a liquefied stream 56) and the first fraction (68) becoming a warm hydrogen stream (see fig. 1, 3; 0050, 0053),
withdrawing one or more warm hydrogen stream (stream 88 withdrawn from HX 52) from the hydrogen liquefaction unit (52), and returning the one or more warm hydrogen stream to the hydrogen stream (See at least fig. 1, 3; ¶ 0053-0054, 0056), 
Schwartz teaches a second fraction (66), but does not teach the second fraction is combined with a nitrogen stream to form an ammonia synthesis gas stream, wherein the second fraction and the nitrogen stream are compressed in the same compressor after being combined.
However, Ahmed teaches a process for ammonia production, wherein a hydrogen fraction (15) is combined with a high-pressure nitrogen stream (27) to form an ammonia synthesis gas stream, wherein the hydrogen fraction (15/16) and the nitrogen stream (27) are compressed in the same compressor (via compressor C3) after being combined (See fig. 1; ¶ 0093, 0099).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process Schwartz by combining the second fraction of hydrogen with a nitrogen, based on the teaching of Ahmed, since it has been shown that combining prior art elements to yield predictable results is obvious whereby by combining the hydrogen with a nitrogen stream would help the process of Ishimaru in order to produce ammonia as a product. 

In regard to claim 3, Schwartz teaches the method of claim 1, wherein the first fraction (68) is removed downstream of the compressor (14/16) (See Schwartz fig. 1, 3).

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
Applicant's arguments (Remarks page 4-5) that skilled artisan would recognize that removing stream 78 (presumably after having passed through warm end heat exchanger 30) would create both a flow imbalance and a thermal imbalance in the system as is well defined in Schwartz et al. ‘634. Additional flow would be required from hydrogen feed stream 10, which may be at a different temperature than the recycle stream, thereby effecting the thermal balance. Additionally, one skilled in the art will recognize that catalytic converters 50 (low- temperature) and 90 (high-temperature) are utilized with the system of Schwartz et al. ‘634 to try to convert as much ortho-hydrogen into the more cryogenically stable para-hydrogen exclusively for more efficient hydrogen liquefaction. If stream 78 is simply removed from the cycle, either high temperature catalytic converter 90 would need to be removed (thereby altering the overall system and the heat balance) or remain present, and thus allow the hydrogen with enhanced para-hydrogen to be inefficiently removed from the system for no apparent reason.
In response, examiner respectfully disagree. Contrary to applicant’s belief, the prior art Schwartz does not constitute a teaching away from the modification because the prior art does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2145. In this case, Schwartz does not criticize, discredit, or otherwise discourage the solution claimed, i.e., (the second fraction is combined with a nitrogen stream to form an ammonia synthesis gas stream), the reference does not teach away from the combination. Therefore, the argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763